 REGIONAL AMBULANCE19RegionalMedical Systems d/b/a Regional Ambu-lance,Inc.andHospital&Health Care Work-ers Union,Local 250,Service Employees Inter-national Union,AFL-CIO. Case 32-CA-9577March 30, 1991-DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 7, 1989, Administrative LawJudge William L. Schmidt issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a state-ment in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adlopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,RegionalMedical Systems,d/b/a Regional Ambulance, Inc.,Fremont, California,its officers,agents,successors,and assigns,shall take the action set forth in theOrder.1The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw ,fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 The judge inadvertently referred to theunfairlabor practice found inhis Conclusion of Law 3, as Sec. 8(a)(1) and (5) instead of Sec. 8(a)(1)and (3). We correct this error.Virginia L. Jordan, Esq.,for the General Counsel.Fred Long, Esq. (West Coast Industrial Relations Associa-tion),of Los Gatos, California, withWayne J. Peterson,Esq.on the brief, for the Respondent.Paul SuptonandWilliam Sokol, Esq. (Van Bourg,Wein-berg,Roger & Rosenfeld),of San Francisco, California,for the Charging Party.spondent or Company) on April 21, 1988. The charge al-legesthat the Company engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act (the Act).Based on that charge, the Regional Director forRegion 32 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearing beforean administrative law judge. The gravamen of the com-plaint is that Respondent discriminated against RichardNewton, a paramedic, for reasons related to his union ac-tivities by refusing to offer him on-call assignments andby requesting that authorities of Alameda County, Cali-fornia, refuseto assignNewton as a field evaluator ofRespondent's employees.Respondent filed a timely answer to the complaintwherein it admitted that it was subject to the Board's ju-risdiction but denied that it hadengagedin the unfairlabor practices alleged.At the hearing, Respondentamended its answer to admit that it had refused to utilizeNewton as an on-call employee but continued to denythat it engaged in an unfair labor practice by doing so.Iheard this matter on July 15 and 22, 1988, at Oak-land,California.Having now carefully reviewed therecord, considered the credibility of the witnesses whoappeared before me, and studied the posthearing briefsfiled on behalf of the General Counsel and the Respond-ent,I conclude that the Respondent engaged in theunfair labor practices alleged and make the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. The PleadingsThe complaint alleges that-since on or about Novem-ber 27, 1987, Respondent has refused to offer Newtonon-call assignments as a paramedic and in mid-Februaryor early March 1988, Respondent requested that a repre-sentative of Alameda County not assign Newton as afield evaluator of Respondent's employees. This action,the complaint charges, was motivated by Newton's unionor concerted activities in violation of Section 8(a)(1) and(3) of the Act.IAs noted, Respondent admits that it refused to provideNewton with on-call work. Although 'its answer deniesany request of Alameda County officials that they notassign Newton as a field evaluator for its employees, Re-spondent's posthearing brief concedes that it took suchaction.Respondent, however, does not concede that itsactionswere motivated by an intention to discriminateagainstNewton because of his union activity. Rather,Respondent contends that its actions pertaining toDECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge.Hospital and Health Care Workers Union, Local 250,ServiceEmployees InternationalUnion,AFL-CIO(Local 250 or the Union) filed a charge against RegionalMedical Systems d/b/a Regional Ambulance, Inc. (Re-1 Sec. 8(a)(1) provides that it is an unfair labor practice for an employ-er to "interfere with, restrain, or coerce employees in the exercise ofrights guaranteedin Sec. 7 of the Act." Sec 7 provides that employeeshave the right to "form,join, or assist labor organizations...and toengage in other concerted activities for the purposeof collectivebargain-ing or other mutual aid and protection"Sec. 8(a)(3) provides that it is anunfair labor practice for an employer to "discriminate in regard to hire ortenure of employment or any term or condition of employment to en-courage or discourage membership in any labor organization "298 NLRB No. 5 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNewton were for cause. Respondent asserts no affirma-tive defenses.B. The Evidence1.BackgroundRespondent, a California corporation with an officeand place of business in Fremont, California, is engagedin the operation of an ambulance service and providesrelatedmedical services.2 To perform its service, Re-spondentalsomaintainsseveralsatellitelocationsthroughout Alameda and Contra Costa Counties to facili-tate its emergency call response time. The ambulancesare staffed with employees certified as paramedics andemergency medical technicians (EMTs).Newton, the alleged discriminatee, began work for Re-spondent as a paramedic in March 1985. In May 1986,Newton was promoted to the nonsupervisory crew chiefposition which he retained for the remainder of his em-ployment.No serious question exists about Newton's competenceas a paramedic. Apart from promoting Newton to thecrew chief position, Respondent paid Newton extra com-pensation to train and retrain other paramedics and in-terns.Moreover, Newton served as a contract field eval-uator for the Alameda County Emergency Medical Serv-icesDistrict (EMSD). In that capacity, he providedEMSD with reports concerning provider paramedicsseekingcounty certification.Finally,Newton alsoworked as an instructional aide in the paramedic pro-gram at Chabots College in Hayward, California.Some of Newton's superiors and fellow employees,however, viewed Newton as a demanding and overbear-ing individual.Respondent's president, Earl Riggs, de-scribed Newton as a disgruntled, negative employee. Ac-cording to Riggs, Newton' "complained" a lot aboutwages,working conditions, the benefit structure, themanagement structure, and supervisors.Field Supervisor Mike Ragone, whose routine dutiesincluded daily inspections of the ambulance units, studi-ously avoided Newton during his last 4 or 5 months ofemployment because of Newton's complaints. He re-called one incident when 'Newton demanded that anEMT driver be relieved from duty on his shift becausehe got lost enroute to a hospital in an emergency situa-tion.Scheduling Supervisor Steve Ewing said he had diffi-culty finding partners to assign with Newton becausesome employees found it difficult to work with him.EMT Paul Patenaube testified that Newton had atendency to become angry over petty matters and thathe was an overbearing and intimidating coworker.Paramedic Stephanie Buller describedNewton asbeing so confrontational as to make it difficult for themtowork together as a team. Buller claimed that she re-quested the scheduling supervisor not assign her withNewton.2Respondent admits that it meets the Board's dollar volume standardfor exercising jurisdiction under the Act and that it purchased and re-ceived goods exceeding a de minunis amount which originated outsideCalifornia I find on that basis that it would effectuate the Act for theBoard to exercise its jurisdiction to resolve the labor dispute in this case.Anthony Patch, a paramedic evaluated and failed byNewton for county certification, claimed that Newtonwas biased against him because he opposed unioniza-tion.3There is no evidence that any disciplinary action ofany kind was ever taken against Newton during his em-ployment by Respondent. Ragone, in effect, describedRespondent's paramedics as high calibre people who per-form very stressful work and often strongly disagreeabout approaches to patient treatment. Unquestionablythe work here involves life and death matters in the liter-al sense. Newton very clearly took the work seriously.2.The organizing driveEarly in 1987, the Union commenced an organizingdrive among Respondent's nonprofessional employees.This drive led to the filing of a NLRB election petitionin mid-July and an election on September 17 and 18. Thetally issued immediately after the election disclosed 145votes for the Union, 150 votes against the Union, and 12determinative challenged ballots. Following a resolutionof the challenged ballots, a revised tally issued on No-vember 30 showing that 150 votes were cast for theUnion and 150 votes cast against. Consequently, theUnion was not certified as the bargaining representative.Newton was a leading and vocal supporter of theUnion's effort. At the election, Newton was designatedby the Union as one of its official observers. Prior to theelection,Newton's support of the Union's cause wasequally open and known. For example, on one occasionduring the campaign Newton attended and addressed ameeting of the Alameda County Board of Supervisors insupport of unionizing Respondent's employees. EarlRiggs, Respondent's president, was in attendance at thesame meeting and overheard Newton's remarks.Other evidence shows that Newton was known toRiggs as a leading union proponent. Thus, on one occa-sion either shortly before or shortly after the above-ref-erenced board of supervisors meeting, an inquiry was di-rected to Riggs about the Union at-an employee meeting.Riggs replied:. "You'd have to ask Rich Newton or SteveDorst what they think the union will do for you."Not all of the reactions by Respondent's officialstoward Newton's union activities were innocuous. OnSeptember 18 (the second day of the 2-day NLRB elec-tion held among Respondent's employees) Newton at-tended a Health Officers Advisory Committee meetingfor the EMSD.4 Following the meeting, Newton talkedwith Respondent's training officer concerning methodsto involve Respondent's paramedics in the process ofchanging county protocols. During their discussion, Re-spondent'soperationsdirector,Dave Fryman, ap-8 Notwithstanding Patch's feelings, there seems to be littlequestionconcerning the validity of Newton's observations of patient treatment byPatch and the fact that county certification was justifiably denied at thattime. It is evident county officials were consulted and concurred in eachof Newton's individual evaluations submitted in the Patch certifica thonprocess. Patch was later certified after counselling by the Respondent'smedical trainer and a second field evaluation by another county evalua-tor.4 Newton was a member of that committee and regularly attended itsmeetings. REGIONAL AMBULANCE21proached and asked (rhetorically) why Newton did notget the Union to change the protocols.Shortly thereafter Newton and Fryman had a furtherexchange. As they were leaving the building where theEMSD meeting was held, Newton asked Fryman not tomake the union matter "personal." Fryman respondedthat as far as he was concerneditwaspersonalbecauseof all of the "lies" Newton had spread about him duringthe campaign.According to Newton, Fryman was visi-blyagitated and was clenching his fists. Newton claimsthat he asked Fryman if there was someway to resolvethe matter between them. Fryman said he would resolveitafter the election was over.When Newton askedFryman to explain, Fryman told him that "if you win thevote I won't be able to do anything but if we win thevote I'll takecareof you."5Fryman did not testify nor was his failure to testify ex-plained.After the election results were known on the night ofthe election, Newton claims that Ewing called him lateat night to express elation over the results saying that hewas attending a victory celebration at Rigg's home.6Ewing recalls that he telephoned Newton late that nightbut claimed that he had beenassigned tocall all employ-ees to advise them about the election result.3.Newton's resignationThe last shift Newton worked was on November 22.He wasnextscheduled to work shifts on November 24and 29 and December 1. Newton notified the Respond-ent that he was too ill to work the November 24 shift.The time between November 25 and 29 were Newton'sregularly scheduled days off.On November 27 Newton went to Respondent's head-quarters and tendered a letter to Operations SupervisorMike Ragone requestinga change in statusfrom a full-time paramedic to a part-time on-call paramedic. Theletter requests that his status be changed after December1.The letter, in effect, constituted Newton's resignationasa full-time employee. The Respondent, however,maintains an on-call list of paramedics which it uses fre-quently to staff shifts where full-time employees areabsent, on vacation; or where the shift cannot be staffedbecause of the chronic shortage of qualified paramedics.'Because Newton planned to return to school in January1988, he was seeking to reduce his workload to accommodate his school schedule.8The testimony is varied about what transpired whenNewton submitted his resignation to Ragone. AccordingtoNewton, when Ragone read the letter he appearedsomewhat distraught and remarked, "Oh no, not another5No allegation was made in the complaint that Fryman's remark onthis occasion was unlawful interference6 One can surmise that even though there were enough challenged bal-lots to affect the outcome of the election, the parties were aware of whatthe eventual outcome would be on the night of September 18.7An emergency ambulance must be staffed with at least one paramedicto respond to emergency calls. If no paramedic is available,the ambu-lance is effectively removed from emergency service8 Newton's full-time schedule required that he work 56 hours perweek.At the time Newton was seeking courses to fulfill his ambition tobecome a nurse.one!" or words to that effect. Newton says he then askedRagone if he could use the 2 weeks' vacation he had ac-crued in lieu of giving 2 weeks' written notice.9 ByNewton's version, Ragone provided a vacation requestform which Newton completed.Newton says that Scheduling Supervisor Steve Ewingarrived in Ragone's office at that point and RagonehandedEwing the resignation letter.According toNewton, Ewing was visibly upset-he beganstompinghis feet and told Ragone that they needed people towork. Purportedly, Ragone told Ewing not to make sucha big deal about it because they were always shorthand-ed.Ewing then asked Newton to work the followingnight but Newton refused saying that he really neededthe time off. By this time, Newton had completed thepaid-time-off form and handed it to Ewing. Ragone thentook Newton to the personnel office where arrangementsweremade concerninghis final checks.When Newton concluded his affairs in the personneloffice,Ragone asked to speak privately with him abouthis sudden departure. During this exchange, Newton as-serted that although his schooling was the primary moti-vation, other factors were involved. When Ragone askedabout the other factors, Newton cited his dissatisfactionabout the exchange on the last day of the election withFryman, a phone call from Ewing shortly after the origi-nal tally issued, rumors which were being spread aboutunion involvement in the sabotage of ambulances at an-other company, and some substandard and incompetentpersonnel with whom he worked.Newton gave no indication that his exchange witheitherRagone or Ewing on the day of his resignationwas viperous or otherwise uncomfortable. He claims thatneither Ragone nor Ewing said anything which wouldlead him to believe that he would not be put on the on-call list or that his vacation request would be denied.When he departed, Newton assumed that it would not benecessary for him to report for the November 29 andDecember 1 shifts.Although both Ragone and Ewing acknowledge thatNewton requested (or demanded) to use his vacationtime in lieuof the required 2 weeks' notice, Ragonedeniesthat he provided Newton with a vacation requestform or approved vacation in lieu of notice as requestedby Newton. Ewing denies that he was given a vacationrequest form by Newton. BothsaidthatNewton ada-mantly declined their requests that he work his two re-mainingshifts.Ragone further said that he did not ap-prove Newton for on-call work. Such decisions,i.e.,ap-proving the vacation-in-lieurequest and placement onthe on-call list,were Fryman's prerogative according toRagone.Additionally,Riggs stated that review of per-sonnel actions was a part of the duties of the operationsdirector.9 Respondent's personnelpolicyNo. 121defines a resignation withnotice as"notification of intent to resign.given at least two(2)weeksin advance of the last day worked." " The same policyalsowarns that"[rlesigningwithout noticeor with inadequatenotice may affect your eli-gibility forrehire."The policy provides that employees discharged forcause are not eligiblefor rehire. 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn November 30, Fryman completed an employeeaction form to process Newton's resignation. Amongother things, the form notes that Newton resigned with-out notice and that Newton was not eligible for part-timestatus or rehire. The form continues: "Rich has been re-quested to return all company issued property and uni-forms when he picks up his final paycheck." Finally, theform notes that Newton had accumulated 150 vacationhours but makes no mention of any vacation-in-lieu re-quest.Ragone,who succeeded Fryman as the operations di-rector in February 1988, said that Newton's failure togive adequate notice of his resignation was the solereason his name was not placed on the on-call list. CindyBates,Respondent's personnel administrator, perusedpersonnel records for other employees who failed to giveadequate notice of voluntary termination in 1987. Shefound 11 in addition to Newton. In all instances, the indi-vidualwas deemed ineligible for rehire or part-timework. However, only two individuals other than Newtonmade a request for part-time employment and none ofthe individuals-other than Newton-requested to usetheir vacation time to fulfill the notice requirement.Riggs acknowledged that the Respondent has nopolicy concerning the use of vacation time in lieu ofnotice of voluntary termination. 10 However, personnelpolicy No. 109 provides that vacation requests must besubmitted 2 weeks in advance and are not considered ap-proved until the employee receives the pink copy of therequest form. Contrary to the implication in the testimo-ny of Ragone and Ewing, Newton claimed that neitherthe request lead time nor the approval procedure wasrigidly adhered to in the past. Field Supervisor MarkCaplan corroborated Newton'sassertionsabout adher-ence to the vacation policy.InDecember, Newton commenced employment on areduced schedule with Allied Ambulance in Oakland, an-other provider in the EMSD. At an EMSD providers'meeting in mid-December, Riggs "jabbed" Allied co-owner,Arthur Crow, by publicly thanking him fortaking Newton off his hands.In January and February 1988, Newton placed calls toEwing to inquire about on-call assignments. In each in-stance,Newton was told that Ewing was unavailable sohe lefta messageasking for a return call. Ewing did notreturn Newton's calls.InMarch 1988, Newton had a conversation with Su-pervisor Caplan in which Caplan mentioned that Re-spondent had an acute shortage of paramedics. Newtonstated that he would be willing to work for Respondentoccasionally. Caplan agreed to pursue that possibility.Later,Caplan relayed Newton's willingness to workoccasionally ifRespondentneededparamedics toRagone, then the operations director. Caplan reportedthat Ragone told him he did not have any problem butCaplan would have to first obtain Riggs' approval. WhenCaplan approached Riggs with Newton's offer, Riggs re-fused without explanation to Caplan. Caplan's subsequent10 Ewing testified that he told Newton on November 27 that use ofvacation time to satisfy the resignation notice requirement was not per-mitted.report to Newton appears to be the first indication toNewton that he would not be utilized as an on-call para-medic.4.Respondent's requests to EMSDEffective in January 1988, EMSD returned primary re-sponsibility for field evaluations connectedwith thecounty certification of paramedics to the emergency pro-viders as had been thecaseuntilmid-1986. Thereafter,county field evaluators, such as Newton, were utilizedonly in thoseinstanceswhere there would be an inherentconflict for provider personnel to perform the field eval-uation.It is undisputed that in February 1988, Fryman spokewith EMSD official Mike Osurconcerningan evaluationwhich would have to be performed by the county in-stead of the Respondent. In March 1988, Ragone spoketo Osur about another field evaluation which required acounty assignment. In bothinstancesOsur was asked toassign anevaluator other than Newton if possible but, ifthat was not possible, there would be no problem.According to Osur, such requests occur on occasion.In this instance,however, Osur testified that the requesthad no effect as Newton would not havebeen assignedin eitherinstance.In this period, Respondentneeded anoutside evaluator for two cases; one was the original cer-tification of Riggs' son and the other was the recertifica-tion of the operations director. Because of the individualsinvolved Osursaidthat it would have been inappropriateto assigna current or former employee for those evalua-tions.There is no evidence that either Fryman or Ragone, inmaking their requeststoOsur, alluded in anyway toNewton's union activitiesas a basisfor the request.5.Further findings and conclusionsTo establish unlawful discrimination under Section8(a)(3) of the Act, the General Counsel has the initialburden of showing that an employee's protected activitywas a motivating factor in the employer's decision totake adverse action against the employee.Where theGeneral Counsel makes a prima facie case of discrimina-tion, an employer can still avoid liability under the Act ifitgoes forward with evidence showing that the adverseactionwas for legitimate reasons notwithstanding theemployee's protected activity.Wright Line,251NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982). And seeNLRB v. Transpor-tationManagement Corp.,462 U.S. 393 (1983), approvingthe Board'sWright Linetest.I am satisfied that the General Counsel has made astrong prima facie case here. Newton was undoubtedly avocal and active supporter of the Union's organizingeffortwhose activities and sympathies were well knownto the Respondent. Newton's testimony that Frymanthreatened to "get" him if the Union lost the election-which it did-stands uncontradicted and is credited. It isadmitted that Respondent did not honor Newton's re-quest to change his status from a full-time employee tothat of an on-call employee. The evidence establishes REGIONAL AMBULANCEthat this decision was made by Fryman, the official whothreatened to "get" Newton.Moreover, it is my conclusion that Riggs' dissatisfac-tionwith Newton relates primarily-to his protected ac-tivity.Riggs' description of Newton as a disgruntled em-ployee with a negative attitude, when fleshed out, cen-tered principallyaround issuesabout pay, benefits, andworking conditions which were undoubtedly significantissues in the organizing campaign. This evidence suggeststhat Riggs choice of words in describing his dissatisfac-tion with Newton was little other than code language re-.Iated to Newton's strong support for effecting changes inworking conditions including unionization if necessary.Riggs made no secret of the fact that he was glad thatNewton left. To the extent that Riggs played a role inthe decision not to,utilize Newton as an on-call employ-ee,his involvement too is colored by an unlawfulmotive.In its defense, Respondent claims that its decision notto use Newton as an on-call employee was groundedsolely on the consistent application of its personnel poli-cies.Simply stated,Respondent asserts that becauseNewton failed to give adequate notice of his intention toresign, he was refused on-call employment just like otheremployees who did the same thing.There is no doubt that Respondent's written rules pro-vide that consideration for on-call employment may beaffected by the failure to give 2 weeks' notice of an in-tention to resign: Although the language of the policy iscast in ambiguous terms, Riggs claims that Respondentapplied the policy rigidly, i.e., inadequate notice meansthe employee is not considered for rehire or part-timeemployment. There is likewise no doubt about the factthat Respondent has ample reason for such a policy andthat it deemed several other employees ineligible forrehire in 1987 because they failed to give the requisitenotice. If Newton' fit neatly into the pattern establishedby Respondent's evidence, Respondent would obviouslywin. However, it is my conclusion that Newton's actionsdo not fit that pattern.It is uncontradicted that Newton, at the time he sub-mitted his resignation, requested to use his vacation timeto fulfill the notice period. Ewing claims that he toldNewton that could not be done. Riggs, however, testi-fied that Respondent had no policy addressing this issue.Ragone only claims that he did not approve Newton'svacation request nor provide him with a vacation requestform. Indeed, a careful reading of Ragone's testimonyshows that he said nothing to Newton in response to therequest to use 'vacation time in lieu of the resignationnotice.Fryman, the supervisor who made the call onNewton's case,did not testify at all.Respondent argues that even Newton's vacation re-questwas untimely as such requests likewise must besubmitted 2 weeks in 'advance of time off and written ap-proval is required in advance of taking vacation time. Onthis question, Respondent's claim is contrary to substan-tial evidence concerning its practice. Newton's assertionthat the vacation rule was not rigidly adhered to wascorroborated by Supervisor Caplan.Newton asserted that when he left Ragone's office onNovember 27, he had submitted a vacation request and23had justifiably assumedthat it hadbeen approved. Icredit his claim on this point. Ragone's silence in this cir-cumstance is inexplicable.Moreover,if this record showsanything,it shows thatif therehad been any hint thatRespondent had intended to deny Newton's request touse vacation time in lieu of the requisite notice,the ex-change between Ragone and Newton would have beenfar, far different than it was.Newton is clearly not ameek individual who would havelet thematter pass qui-etly. In addition,ifNewton's request had been flatlydenied,he would have had the opportunity to reconsiderhis position about not working on November 29 and De-cember 1.11These circumstances suggest oneof twothings. EitherRagone intentionally misled Newton into believing thathis request for immediate placement on vacation timewas approved or Fryman reversed Ragone's decision topermit Newton to use vacation time in lieu of notice.Where,as here, there is evidence that Respondent ap-plied its vacationpolicyin a flexible manner notwith-standing the language of its rule and, in fact, had nopolicyconcerning the use of vacation time for noticepurposes,some explanationfor Fryman's action with re-spect to Newton's request is essential.Because Frymandid not testify and the record is otherwise void of expla-nation,Ifind there is ample reason to infer,as I have,that Fryman'sactionwith respect to Newton'son-callemployment was motivatedby hostility . toward New-ton's union activities and sympathies.Accordingly,I conclude that by refusing on-call em-ployment to Newton following his resignation as a full-time employee,Respondent violated Section 8(a)(1) and(3) of the Actas alleged.The February and March1988 requests to Osur not toassignNewtonfor thefield evaluation of Respondent'semployees is another matter.As it isclear that Frymanand Ragone sought to exclude only Newton from theseassignments,it is possible to infer that their motivationfor making these requests was further retaliation againstNewton for his union activities.On the other hand, it isequally possible to infer that Respondent feared Newtonwould or could retaliate against it because of hisdiffer-ent point of view about the Union through the use of hisauthorityas a countyfield evaluator.In the circumstances here, I find that Respondent's re-questswere reasonable and not unlawfulAlthough Ihave concluded that Respondent discriminated againstNewton byrefusing to place him in an on-call status,that conclusion is grounded in the main on the Respond-ent's failure to meet its burden in overcoming the Gener-alCounsel's strong prime facie case on that issue. Thesame evidence does not ipso facto translate into a viola-tion on this issue.Where,as here,it is equally possible toinfer that the purpose of Respondent's requests were toassure an unbiased evaluation, General Counsel had theburden of establishing that Respondent's inwas re-taliatory.In my judgment,the General Counsel failed to1' Clearly Respondent did not apply its rule providing that the unex-cused failure to work two consecutive shifts is deemed to be a voluntarytermiation.Fryman processed Newton's resignation on November 30beforeNewton missed his second assigned shift. 24DECISIONS OF THENATIONALLABOR RELATIONS BOARDmeet that burden as the evidence shows only that Re-spondent sought to affect Newton'semployment as afield evaluator in the evaluation of its employees. Thisfactsuggeststhat Respondent sought primarily to protectitsown interests rather than further retaliateagainstNewton.In light of the foregoing conclusion, I find it unneces-sary to consider the Respondent'sclaim concerningNewton's status as an independentcontractor status withrespect to the county field evaluation work.Accordingly, I find that the General Counsel failed toprove that Respondent unlawfully interfered with New-ton's Section 7 rights by requesting that he not be as-signed asa field evaluator in February and March 1988.II.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth above, oc-curring in connection with Respondent's business oper-ations, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.By refusing to place Richard Newton on its list ofon-call employees and utilize him as an on-call employee,Respondent engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) and (5) of the Act.4.Respondent did notengagein any further unfairlabor practices alleged in the complaint of the GeneralCounsel in this matter.5.The unfair labor practices of Respondent affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices,the recommended Order requiresRespondent to cease and desist therefrom and to take thefollowing affirmative action designed to effectuate thepoliciesof the Act.The Respondent having discriminatorily refused toplace Richard Newton on its list of on-call employeesand utilize him as such,itmust now offer to reinstatehim to that status and make him whole for any loss ofearnings and other benefits,computed on a quarterlybasis from January 1, 1988,12 to the date of a properoffer of reinstatement,less any net interim earnings, asprescribedinF.W.WoolworthCo.,90 NLRB289 (1950),plus interest as computedinNew Horizons for theRetard-ed,283NLRB1173 (1987).Contributions due to any12 As Newton's request was that he be placed on Respondent's on-calllist at the start of 1988, it would not be appropriate to award backpay forany prior periodtrust fund account on behalf of Newton shall be deter-mined in accord withMerryweather Optical Co., 240NLRB 1213 (1979).Respondent must further expunge fromanyof itsrecords any reference to its refusal to place Newton onitson-call list, including the personnel action form ofNovember 30, 1987, and notify Newton in writing thatsuch action has been taken and that any evidence relatedto its refusal to place him on its on-call list will not beconsidered in any future personnel action affecting him.Sterling Sugars,261 NLRB 472 (1982).Finally,Respondent must post the attached notice toinform employees of their rights and the outcome of thismatter.As it appears from the record in this case thatRespondent's employees work primarily at satellite loca-tions throughout Alameda and Contra Costa Counties,Respondent must post the attached notice at all such lo-cations as well as its Fremont, California headquarters.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, Regional Medical Systems d/b/a Re-gional Ambulance, Inc., Fremont, California, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)DiscriminatorilyrefusingtoutilizeRichardNewton as an on-call employee.(b) In any like or related manner interfering with, re-straining, coercing, or discriminating against employeesbecause they exercise rights guaranteed by Section 7 ofthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Immediately offer in writing to place RichardNewton'sname onits list of on-call employees and toutilize him in that capacity in the same manner as otheron-call employees are utilized.(b)Make Richard Newton whole for all losses in-curred as a result of its failure to utilize him as an on-callemployee in the manner specified in the remedy sectionof this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to determine the backpay and trust fund reim-bursements due under the terms of this Order.(d) Post at its headquarters and satellite facilities in Al-ameda andContra Costa Counties, California, copies ofthe attached notice marked "Appendix." 14 Copies of the13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." REGIONAL AMBULANCE25notice, on forms provided by the Director for Region 32,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Director in writing within 20 days fromthe date of this order of the steps the Respondent hastaken to comply.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not toengage inany of these protect-ed concerted activities.WE WILL NOT discriminate against employees becauseof their activities or sympathies for Hospital & HealthCareWorkers Union, Local 250, Service EmployeesInternational Union, AFL-CIO or any other labor orga-nization, by refusing to utilize them as on-call employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees because they exercisetheir rights guaranteed by the National Labor RelationsAct.WE WILL immediately offer in writing to place Rich-ard Newton on our on-call list and utilize him as an on-call employee in thesame manneras other on-call em-ployees are utilized.WE WILL pay Richard Newton for the pay and bene-fits he lost as a result of our refusal to utilize him as anon-call employee after January 1, 1988, together with in-terest as required by law.WE WILL notify Richard Newton that we have re-moved from our files any reference to the basis for ourrefusal to utilize him as an on-call employee and that itwill not be used against him in any way.To organizeREGIONAL MEDICAL SYSTEMS D/B/A RE-To form,join,or assist any unionGIONAL'AMBULANCE, INC.